Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Soffen on 06/01/2022.

The application has been amended as follows: 
Claim 17, change the dependency from original claim 10 to original claim 14; and replace the word “sensor” in lines 2 and 4 with “one or more sensors”.
Claim 19, add the phrase “, wherein a controller is connected to the actuator for driving the actuator to cause vibrations in the structure, the controller being configured to generate the drive signal and to control the frequency chirp and the first period” immediately before the period in the last line of the claim.
Claim 27, replace the word “sensor” in lines 1 and 4 with “one or more sensors”.
Claim 28, replace the word “sensor” in lines 1 and 4 with “one or more sensors”.
Claim 29, replace the phrase “wherein the wherein the” in line 9 with “wherein the”.

Claim 30, add the phrase “for each of the plurality of actuators,” immediately before “providing” in line 2.
Claim 34, add the phrase “for each of the plurality of actuators,” immediately after “wherein,” in line 1; and replace the word “sensor” in lines 1 and 4 with “one or more sensors”.
Claim 35, add the phrase “for each of the plurality of actuators,” immediately after “wherein,” in line 1; and replace the word “sensor” in lines 1 and 4 with “one or more sensors”.
Claims 19-35 are rejoined and examined on the merits.  Thus, claims 1-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 2016/0023772 to Borigo et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of a controller connected to the actuator for driving the actuator to cause vibrations in the structure, the controller being configured to generate a drive signal for driving the actuator, the controller drive signal comprising a time-reversed version of a vibration response of the structure to an impulse vibration input, the time-reversed version of the vibration response having a frequency chirp over a first period of time, wherein the controller controls the frequency chirp and the first period such that vibrations generated in the structure by the actuator propagate through the structure to coincide at a desired area of the structure remote from the actuator to remove ice from the desired area of the structure, in combination with the other structural elements or method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714